DETAILED ACTION
Response to Amendments
The amendment filed on 1/27/2022 has been entered.  
Claims 1-11, 14-16, 19, 23-25, 31-32 and 35-39 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11, 14-16, 19 and 38 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20150231739 of Zimmer (henceforth Zimmer) in view of USP# 5,575,168 of Rosene et al. (henceforth Rosene), and further in view of EP1902821 of Springer et al. (henceforth Springer).
Regarding claim 1, Zimmer discloses a creasing machine (Zimmer: 300, 520, para 0081) comprising 
a creasing tool (Zimmer: 108), 
a counter element (Zimmer: 112) cooperating with the creasing tool, 
a controller (Zimmer: 302, 600) to receive data for a new creasing job (Zimmer: para 0075-0076)
and a transportation system (Zimmer: 312) for advancing sheets (Zimmer: 120) through a creasing area (Zimmer: gap between 108, 112 in fig. 1b) between the creasing tool (Zimmer: fig. 1b) and the counter element (Zimmer: fig. 1b), wherein the creasing tool has a creasing plate (Zimmer: 108 or 410, para 0039, 0047, 0076) provided with at least one creasing projection (Zimmer: 106 or any of the projections in fig. 4a-f).
Zimmer discloses using a polymer deposition on blank plate and/or cylinders to create creasing projection (para 0075-0082) and therefore, is silent on the creasing projection on the creasing plate is constituted by a plurality of small, plastically deformed areas which merge into each other so as to form the creasing projection.
Rosene teaches an alternative method of creating a creasing projection comprising  an apparatus (Rosene: 100, 40) and method for creating a projection (Rosene: 12) in a plate (Rosene: 10) wherein the projection on the plate is constituted by a plurality of small, plastically deformed areas which merge into each other so as to form the projection (Rosene: c. 8, l. 52-60).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of creation of the projection in a creasing plate by using a plurality of small, plastically deformed areas which merge into each other so as to form the projection using the apparatus taught by Rosene in order to allow quick and fast formation of the projection while preventing small, unintentional but visible marks in the projection (Rosene: c. 2, l. 15-36)
The combination of Zimmer and Rosene teaches wherein the controller determines, based on the received data, to manufacture a new creasing plate (Zimmer: para 0075-0082). 
The combination of Zimmer and Rosene is silent on wherein the controller determines, based on the received data, to retrieve a previously manufactured creasing plate from storage.
However, Springer teaches a controller (Springer: 302, 600) for receiving data for a new creasing job (Springer: para 0008-0009, 0014) and based on the received data, determining if a suitable creasing plate (Springer: 9, para 0014, 0028-0029) is available in an inventory (Springer: 21) and to retrieve a previously manufactured creasing plate from storage (Springer: para 0014, 0028-0029)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Zimmer with the addition of  determining if a suitable creasing plate is available in an inventory and retrieving based on the determining an existing creasing plate from the inventory as taught by Springer in order to allow the re-usage of old creasing plate which can reduce manufacturing costs.
Regarding claim 2, as shown in claim 1, the combination of Zimmer, Rosene and Springer provides a machine wherein a punching module (Rosene: 100, 40) is provided.  
Regarding claim 3, as shown in claim 2, the combination of Zimmer, Rosene and Springer teaches wherein the punching module (Rosene: 100) is a turret punching machine (Rosene: c. 8, l. 61-67) or a coil punching machine.  
Regarding claim 4, as shown in claim 2, the combination of Zimmer, Rosene and Springer teaches wherein the punching module (Rosene: 40) has a punch (Rosene: 65) and a die (Rosene: 62, 64), the punch having rounded end portions (Rosene: see fig. 4a-b, 65 is a roller and therefore inherently has rounded end portions).  
Regarding claim 5, as shown in claim 1, the combination of Zimmer, Rosene and Springer teaches wherein controller, based on the determination, initiates the manufacture of the new creasing plate (Zimmer: para 0072-008) or retrieval of the previously manufactured creasing plate for use as the creasing plate in the creasing tool (Springer: 9, 21, para 0014, 0028-0029).
Regarding claim 6, as shown in claim 4, the combination of Zimmer, Rosene and Springer teaches wherein the rounded end portions have at least one of a large (Rosene: see the radius of 65, see also c. 3, l. 28-47 and c. 7, l. 44-54) and a small radius (Rosene: see the radius of 65, see also c. 3, l. 28-47 and c. 7, l. 44-54) and radii of the rounded end portions of the punch can be adjusted to make the desired projection (Rosene: c. 3, l. 28-47 and c. 7, l. 44-54).  However, the combination of Zimmer, Rosene and Springer does not explicitly teach wherein the radii at the rounded end portions of the die are in the order of 0.2 to 2 millimeters for the small radius and 2 to 15 millimeters for the large radius.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the radii at the rounded end portions of the die are in the order of 0.2 to 2 millimeters for the small radius and 2 to 15 millimeters for the large radius since such modification would allow for different size/shape of creasing projections to be formed.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the radii at the rounded end portions of the die are in the order of 0.2 to 2 millimeters for the small radius and 2 to 15 millimeters for the large radius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to achieve desired size/shape of the projection, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, as shown in claim 4, the combination of Zimmer, Rosene and Springer teaches wherein the punch extends along a straight line and has a length (Rosene: the length of 62’, 65), measured along the straight line.  
The combination of Zimmer, Rosene and Springer does not explicitly wherein the length of the punch, measured along the straight line is in the order of 5 mm to 50 mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the length of the punch, measured along the straight line in the order of 5 mm to 50 mm since such modification would allow for different size/shape of creasing projections to be formed.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the length of the punch, measured along the straight line in the order of 5 mm to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to achieve desired size/shape of the projection, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, as shown in claim 4, the combination of Zimmer, Rosene and Springer teaches wherein the die (Rosene: 64) has a recess (Rosene: 62, fig. 4a) for receiving material plastically deformed by the punch (Rosene: fig. 4b), the recess  having at least one laterally open end (Rosene: the front end of the roller 64), the open end coinciding with one of the rounded end portions of the punch (Rosene: see fig. b, the front end of the roller 64 coincides with the rounded end portions (top end) of roller 65).  
Regarding claim 9, as shown in claim 8, the combination of Zimmer, Rosene and Springer teaches wherein the die has an outer contour (Rosene: see annotated fig. 4a and elements 62, 64) which extends, adjacent the open end of the recess (Rosene: see annotated fig. 4a). Rosene further teaches the die can be of any shape to achieve the matching profile of the punch (Rosene: c. 3, l. 38-47 and c. 7, l. 44-59)
The combination of Zimmer, Rosene and Springer is silent on said outer contour extends, adjacent the open end of the recess at an angle of less than 90 with respect to the longitudinal direction of the recess.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make said outer contour extends, adjacent the open end of the recess at an angle of less than 90 with respect to the longitudinal direction of the recess, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to achieve desired size/shape of the projection while also providing proper support to the recess, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    840
    557
    media_image1.png
    Greyscale

Regarding claim 10, as shown in claim 9, the combination of Zimmer, Rosene and Springer is silent on wherein the outer contour extends at an angle of 45.degrees. with respect to the longitudinal direction of the recess.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the outer contour extend at an angle of 45.degrees. with respect to the longitudinal direction of the recess, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to achieve desired size/shape of the projection while also providing proper support to the recess, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, as shown in claim 4, the combination of Zimmer, Rosene and Springer teaches wherein an elastic ejector (Rosene: 56) is associated with the die (Rosene: see fig. 4a-b).  
Regarding claim 14, as shown in claim 2, the combination of Zimmer, Rosene and Springer teaches wherein a handling system is provided for transferring the creasing plate from the punching module to the creasing tool (the combination of Zimmer, Rosene and Springer: “handling system” has been interpreted broadly has anything system that is used to move plates manufactured by the punching module of Rosene to creasing tool of Zimmer).  
Regarding claim 15, as shown in claim 14, the combination of Zimmer, Rosene and Springer teaches wherein an inventory (Springer: inventory 21 of blanks 9) is associated with the handling system (the combination of Zimmer, Rosene and Springer: “handling system” has been interpreted broadly has anything system that is used to move plates manufactured by the punching module of Rosene to creasing tool of Zimmer including manual transfer).  
Regarding claim 16, as shown in claim 1, the combination of Zimmer, Rosene and Springer is silent on wherein the creasing plate has a thickness in the range of 0.2 to 0.6 mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the creasing plate have a thickness in the range of 0.2 to 0.6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to achieve desired size/shape of the projection and/or prevent unintentional bending of the plate, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, as shown in claim 1, the combination of Zimmer, Rosene and Springer is silent on a radius at an apex of the creasing projection is in the order of 0.2 to 0.8 mm.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the radius at an apex of the creasing projection is in the order of 0.2 to 0.8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to achieve desired size/shape of the projection, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 38, as shown in claim 1, the combination of Zimmer, Rosene and Springer teaches creasing plate (Zimmer: 108 or 410, para 0039, 0047, 0076) adapted for being used in a creasing machine (Zimmer: 300, step 520), the creasing plate (Zimmer: 108 or 410, para 0039, 0047, 0076) being made from sheet metal (Rosene: c. 9, l. 39-41) and comprising at least one creasing projection (Rosene: c. 8, l. 52-60) formed from a plurality of small, plastically deformed areas which merge into each other so as to form the at least one creasing projection (Rosene: c. 8, l. 52-60).  

Claims 23 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zimmer in view of Rosene and Springer as applied to claim 1, and in further view of USPGP# 20170313018 of Pessotto et al. (henceforth Pessotto).
Regarding claim 23, as shown in claim 1, the combination of Zimmer, Rosene and Springer is silent on is silent on wherein the creasing tool is a creasing cylinder and the creasing plate is mounted to said creasing cylinder.
However, Pessotto  teaches a creasing machine (Pessotto: 5, 6) having a creasing tool (Pessotto: 5), a counter element (Pessotto: 6) cooperating with the creasing tool,  a transportation system (Pessotto: inherent) for advancing sheets (Pessotto: 60) through a creasing area (Pessotto: see gap between 5, 6 in fig. 5) between the creasing tool (Pessotto: 5) and the counter element (Pessotto: 6), wherein the creasing tool has a creasing plate (Pessotto: 43) provided with at least one creasing projection (Pessotto: 41) and wherein the creasing tool is a creasing cylinder (Pessotto: para 0045) to which the creasing plate (Pessotto: 43, para 0045) is mounted.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the creasing tool of the combination of Zimmer, Rosene and Springer such that the creasing plate is mounted to a creasing cylinder, as taught by Pessotto, in order to allow easy changing of the creasing profile for different creasing rules thus making the creasing machine more user friendly.   
Regarding claim 35, as shown in claim 1, the combination of Zimmer, Rosene and Springer is silent on wherein the counter element is covered by a layer made from a shape memory material.  
However, Pessotto teaches the counter element is covered by a layer (Pessotto: 44) made from a shape memory material (Pessotto: para 0046-0047).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the counter element of the combination of Zimmer, Rosene and Springer such that the counter element is covered by a layer made from a shape memory material as taught by Pessotto, in order to allow multiple creasing tools to be used with a single counter element which in turn can reduce manufacturing costs (Pessotto: para 0012).

Claims 24-25 and 31-32 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zimmer in view of  Rosene, Springer and Pessotto, as applied to claim 23 above, and in further view of USP# 7,565,856 Pfaff, Jr (henceforth Pfaff).
Regarding claim 24, as shown in claim 23, the combination of Zimmer, Rosene, Springer and Pessotto teaches wherein the creasing plate is a curved plate (Pessotto: para 0045) which is mounted to the creasing cylinder.
the combination of Zimmer, Rosene, Springer and Pessotto as shown above does not explicitly teach wherein the creasing plate is clamped to the creasing cylinder.  
However, Pfaff teaches wherein the step of mounting a plate (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate (Pfaff: 96, 30) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting of creasing plates to the creasing tool by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 
Regarding claim 25, as shown in claim 23, the combination of Zimmer, Rosene, Springer and Pessotto teaches wherein the creasing plate is a creasing sleeve (Pessotto: para 0045) which is mounted onto the creasing cylinder (Pessotto: para 0045).  
The combination of Zimmer, Rosene, Springer and Pessotto, as shown above, does not explicitly teach wherein the creasing plate is clamped to the creasing cylinder
However, Pfaff teaches wherein the step of mounting a plate (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate (Pfaff: 96, 30) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting of creasing plates to the creasing tool by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 
Regarding claim 31, as shown in claim 23, the combination of Zimmer, Rosene, Springer and Pessotto is silent on the creasing machine further comprising clamping pins extending into openings of the creasing plate.
However, Pfaff teaches wherein the step of mounting a plate (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate (Pfaff: 96, 30) to the cylindrical surface of a cylinder (Pfaff: 14), wherein a clamping mechanism (Pfaff: assembly in fig. 5) comprises clamping pins (Pfaff: 25, 32, 38) extending into openings (Pfaff: 22 = opening 25 and see fig. 5, the opening in 30 for 38, the opening in 70 for 32) of the plate.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting of creasing plates to the creasing tool by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 
Regarding claim 32, as shown in claim 31, the combination of Zimmer, Rosene Springer, Pessotto and Pfaff teaches wherein a cam mechanism (Pfaff: 40, 50) is provided for moving the clamping pins between a clamping position (Pfaff: c. 5, l. 35-67) and a release position (Pfaff: c. 5, l. 35-67).  

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zimmer in view of Rosene, Springer and Pessotto, as applied to claim 23 above, and in further view of USP# 5,505,125 of Kapolnek (henceforth Kapolnek).
Regarding claim 36, as shown in claim 23, the combination of Zimmer, Rosene, Springer and Pessotto is silent on wherein a driving fillet is provided on the creasing plate, extending along the majority of the circumference of the creasing cylinder.  
However, Kapolnek teaches a method of mounting a creasing plate (Kapolnek: 18) to a creasing cylinder (Kapolnek: 50) wherein a driving fillet (Kapolnek: 26) is provided on the creasing plate (Kapolnek: see fig. 5), extending along the majority of the circumference of the creasing cylinder (Kapolnek: since driving fillet 26 is mounted as a base for creasing plate, when combined with the creasing plate of Zimmer, the driving fillet will extend around the majority of the circumference of the creasing cylinder).  
Regarding claim 37, as shown in claim 36, the combination of Zimmer, Rosene, Springer, Pessotto and Kapolnek teaches wherein the driving fillet is added onto the creasing plate (Kapolnek: c. 3, l. 29-31, and l. 51-63) and includes an epoxy material (Kapolnek: c. 3, l. 29-31, and l. 51-63).  

Claim 39 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zimmer in view of Springer and Pessotto and in further view of Rosene.
Regarding claim 39, Zimmer teaches a method for creasing a sheet (Zimmer: “cardboard”, para 0016, 120 in fig. 1b), the method comprising the following steps: 
- receiving data regarding folding creases to be applied to the sheet is provided (Zimmer: para 0029, 0039, 0075).
Zimmer is silent on determining if a suitable creasing plate is available in an inventory and retrieving, based on the determining, an existing creasing plate from the inventory.
However, Springer teaches determining if a suitable creasing plate (Springer: 9) is available in an inventory (Springer: 21) and retrieving based on the determining an existing creasing plate from the inventory (Springer: para 0014, 0028-0029)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Zimmer with the addition of  determining if a suitable creasing plate is available in an inventory and retrieving based on the determining an existing creasing plate from the inventory as taught by Springer in order to allow the re-usage of old creasing plate which can reduce manufacturing costs.
The combination of Zimmer and Springer further teaches - determining if a new creasing plate is to be manufactured (Zimmer: para 0075-0082), 
- manufacturing a new creasing plate (Zimmer: para 0075-0082).
- applying folding creases (Zimmer: para 0043) to the sheet (Zimmer: 120) advanced through a creasing area (Zimmer: gap between 108, 112 as shown in fig. 1b, see para 0043) between the creasing tool (Zimmer: 108) and a counter element (Zimmer: 112).
The combination of Zimmer and Springer teaches using a polymer deposition on blank plate and/or cylinders to create creasing projection (Zimmer: para 0075-0082) and therefore, is silent on mounting the creasing plate on a creasing tool.
However, Pessotto teaches an alternate method of creasing a sheets (Pessotto: 60) by using a creasing plate (Pessotto: 43) with a creasing projection (Pessotto: 41) wherein said creasing plate is mounted on a creasing tool (Pessotto: 5, para 0045).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of creasing sheets by using a creasing plate that is mounted on a creasing tool as taught by Pessotto because it will allow for creation of durable projections which leads to reliable creasing of sheets. Furthermore, using creasing plates mounted on cylinders allows for quick changing of creasing rules (projection) while also minimizing tooling cost since a new cylinder is not needed for every creasing rule (projection) change.
The combination of Zimmer, Springer, and Pessotto, as shown above, is silent on the new creasing plate is manufactured by using a punching module for applying a plurality of small deformations to a creasing plate sheet, the deformations constituting at least one creasing projection.
Furthermore, Rosene teaches a method of creating a projection on a plate sheet using a punching module (Rosene: 100, 40) for applying a plurality of small deformations to a plate sheet (Rosene: 10, c. 8, l. 52-60), the deformations constituting the at least one projection (Rosene: c. 8, l. 52-60).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of creation of the projection in a creasing plate by applying a plurality of small deformations to a plate sheet using the apparatus taught by Rosene in order to allow quick and fast formation of the projection while preventing small, unintentional but visible marks in the projection (Rosene: c. 2, l. 15-36)

Response to Arguments
Applicant’s arguments filed on 1/27/2022 have been fully considered:
All specification objections have been overcome.
All drawing objections have been overcome.
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. 
Applicant's arguments with respect to claims 1 and 39 have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731